DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-05-09 has been entered.  The status of the claims is as follows:
Claims 1-12, 15, 20-21, and 28-29 are cancelled.
Claims 13-14, 16-19, 22-27 and 30-31 remain pending in the application.
Claims 13 and 30-31 are amended.
Claims 32-37 are new.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments have changed the scope of the claims, and necessitated a change in art.  The original Plumb reference has been replaced by a new reference from Plumb, and also the secondary reference Kang has been replaced by Zeppenfeld in the independent claims.
Claim Objections
Claims 13, 30, and 31 objected to because of the following informality:  the claims recite the limitation "the authentication artificial intelligence" in the final limitation.  This should be changed to read “the authenticated artificial intelligence”.  Appropriate correction is required.
Claim Interpretation
Claim 30 is directed to a method claim that recites a positive or negative authentication result. The method of claim 30 recites contingent limitations and any prior art meets the broadest reasonable interpretation of the claim if only one of those limitations are met. Therefore the prior art only needs to read on “in a case in which the authentication of the artificial intelligence is successful … identifying … performing … outputting” OR “in a case in which the authentication of the artificial intelligence is not successful … identifying … performing … outputting” There is only a single initial comparison, and therefore only a single condition is required in the claim language. See MPEP 2111.04(Il); see also Ex parte Schulhauser. Examiner notes that even though the broadest reasonable interpretation of the method claim merely requires one condition, the prior art cited below reads on the structure for performing all of the functionality in the apparatus and computer readable storage medium claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16-19, 22-27, and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 30, and 31 recite the limitation "the authentication artificial intelligence" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting as “the authenticated artificial intelligence”.  Appropriate correction is required.
Claims 14, 16-19, 22-27, and 32-37 are rejected because they inherit the deficiencies of independent claims 13, 30, and 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-19, 23, 25-27, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Plumb et. al. (US 2017/0289069 A1; hereinafter Plumb) and Zeppenfeld et al. (US 2014/0254778 A1; hereinafter “Zeppenfeld”).
As per Claim 13, Plumb teaches an information processing apparatus comprising: a processor; and a memory, wherein the processor executes a program stored in the memory to perform operations comprising (Plumb, Para [0199], discloses:  “Generally, any of the functions described herein can be implemented using software, firmware, hardware (e.g., fixed logic circuitry), or a combination of these implementations. The terms “module,” “functionality,” “component”, and “logic” as used herein generally represent software, firmware, hardware, or a combination thereof. In the case of a software implementation, the module, functionality, or logic represents program code that performs specified tasks when executed on a processor (e.g. CPU or CPUs). The program code can be stored in one or more computer readable memory devices. The features of the techniques described below are platform-independent, meaning that the techniques may be implemented on a variety of commercial computing platforms having a variety of processors.”)
performing an authentication process to authenticate an artificial intelligence (Plumb, [0072], discloses:  “In embodiments there are one or two conditions for a bot to have access to a communication event (a session such as an IM conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot to check it is not a malicious party masquerading as a legitimate provider. Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event.”)
after having completed performing the authentication process, in a case in which the authentication of the artificial intelligence is successful: 
identifying the artificial intelligence as the authenticated artificial intelligence 
(Plumb, Para [0072] shown above, discloses “Authentication refers to verifying the identity of the bot”.  Plumb, Para [0073], at the end, discloses:  “The authentication then provides confidence that the bot is indeed legitimately the bot the user intends to grant permission.”  Thus, Plumb discloses identifying the AI as the authenticated AI.)
performing one-to-one communication other than the authentication process between a single user of the information processing apparatus and the artificial intelligence identified as the authenticated artificial intelligence (Plumb, Para [0072] shown above, states that “there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission”.  Here, Plumb states that authentication process is a prerequisite for joining a communication event.  Plumb, Para [0098], discloses:  “In this embodiment, the authentication token can be used in the headers of messages in a communication event such as an IM session between the user terminal and the bot. Note that the authentication tokens can be first or third party tokens—i.e. the current user terminal associated with the bot, or the remote third party with which the first party is engaged in a conversation.”  Here, Plumb discloses a one-to-one communication between a single user and the authenticated artificial intelligence (“IM session between the user terminal and the bot”).  Plumb, Para [0168], discloses:  “In the example interaction shown in FIG. 8A, User 802 wishes to order pizza. To accomplish this, User 802 sends a message 805 to Bot 803 telling the bot to order pizza. Bot 803 can then request further details if required (such as what type of pizza, and where from).”  Here, again Plumb discloses a one-to-one communication between the user and the bot, and this communication is communication other than the authentication process (ordering a pizza)).
and outputting, based on the one-to-one communication between the single user and the authenticated artificial intelligence, response information from the authenticated artificial intelligence in a first output mode that is indicative that the artificial intelligence has been identified as the authenticated artificial intelligence, to thereby notify the user that the artificial intelligence has been identified as the authenticated artificial intelligence (Plumb, Para [0072] as shown above, discloses authenticating an artificial intelligence.  Plumb, Para [0168], as shown above, discloses a user communicating one-to-one with a bot to order a pizza.  Since the bot can has access to the conversation (“Bot 803 can then request further details if required”), this means that the bot has been authenticated, and thus whatever output mode this is in, is indicative that the artificial intelligence has been identified as the authenticated artificial intelligence.  Furthermore, Plumb, Para [0057], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message, and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.”  Here, Plumb discloses response information from the authenticated artificial intelligence in a first output mode (“synthetic speech”, “synthetic video”, “text”).  This mode is indicative that the artificial intelligence has been identified as the authenticated artificial intelligence, since the AI had to pass an authentication process to become party to the communication.  Thus, since the AI is part of the conversation, the user is effectively notified that the AI has been authenticated.)
However, Plumb does not teach after having completed performing the authentication process, in a case in which the authentication of the artificial intelligence is not successful: 
identifying the artificial intelligence not as the authenticated artificial intelligence; performing one-to-one communication other than the authentication process between the single user of the information processing apparatus and the artificial intelligence identified not as the authenticated artificial intelligence; and outputting, based on the one-to-one communication between the single user and the artificial intelligence identified not as the authenticated artificial intelligence, response information from the artificial intelligence in a second output mode different from the first output mode, the second output mode being indicative that the artificial intelligence has been identified not as the authenticated artificial intelligence, to thereby notify the user that the artificial intelligence has been identified not as the authenticated artificial intelligence.
Zeppenfeld teaches after having completed performing the authentication process, in a case in which the authentication of the [artificial intelligence] is not successful (Recall above that Plumb discloses authenticating and identifying an artificial intelligence.  Zeppenfeld, Para [0005], discloses authentication:  “Systems and methods for authenticating callers are disclosed that may obtain identifying data and a voice print, and compare the voice print to one or more stored voice prints. Further, one or more initial scores may be calculated based on the data and the comparison, and a confidence interval score may also be calculated. The systems and methods may determine whether to authenticate based on the one or more initial scores and the confidence interval score.”  Here, Zeppenfeld discloses an authentication process, which can either be successful or not successful (“determine whether to authenticate”)).
identifying the [artificial intelligence] not as the authenticated artificial intelligence (Recall above that Plumb discloses authenticating and identifying an artificial intelligence.  Zeppenfeld, Para [0048], discloses:  “Fraud score 606 may indicate a likelihood that the caller is unauthorized, such as when a user incorrectly answers identification questions, calls at an unusual time, calls from an unidentified phone number, or has a voice matching characteristics of unauthorized callers. The presence of fraud may turn the identification confidence score 604 to red and an appropriate message 602 may be displayed.”)
performing one-to-one communication other than the authentication process between the single user of the information processing apparatus and the [artificial intelligence] entity identified not as the authenticated [artificial intelligence] entity. (Recall above that Plumb discloses authenticating and communicating with an artificial intelligence. Zeppenfeld, Para [0052], discloses:  “With the passage of additional time, FIG. 6C illustrates an even higher authorized voice score 608, 612. The data score 610, however, remains at thirty-seven as illustrated, but having complete voice recognition will result in a message 602 indicating the caller has been authorized for all transactions. Again, these transactions may be listed for an agent 124, including an account balance inquiry, address change, and rush mailing a replacement debit or credit card. Although not illustrated, message 602 in combination with identification confidence score 604 may also alert an agent 124 of the possibility of fraud. Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions. Further, the agent 124 may be instructed to keep talking with the caller to build the voice prints for storage in the fraudulent database. The agent 124 may ask for verifying metadata, reverting back to asking questions such as address, mother's maiden name, and others, in an effort to determine whether the caller is actually fraudulent. Additional guidance may also be provided to an agent, such as transferring the call to a supervisor or a company's fraud department.”  Here, Zeppenfeld discloses performing one-to-one communication with  the non-authenticated caller (“Identification confidence score 604 may turn red”), wherein the communication is not part of the authentication process (“keep talking with the caller to build the voice prints for storage in the fraudulent database”)).
and outputting, based on the one-to-one communication between the single user and the [artificial intelligence] entity identified not as the authentication [artificial intelligence] entity, response information from the [artificial intelligence] entity in a second output mode different from the first output mode, the second output mode being indicative that the [artificial intelligence] entity has been identified not as the authenticated [artificial intelligence] entity, to thereby notify the user that the [artificial intelligence] entity has been identified not as the authenticated [artificial intelligence] entity.  (Recall above that Plumb discloses authenticating and communicating with an artificial intelligence.  Zeppenfeld, Para [0052], discloses:  “With the passage of additional time, FIG. 6C illustrates an even higher authorized voice score 608, 612. The data score 610, however, remains at thirty-seven as illustrated, but having complete voice recognition will result in a message 602 indicating the caller has been authorized for all transactions. Again, these transactions may be listed for an agent 124, including an account balance inquiry, address change, and rush mailing a replacement debit or credit card. Although not illustrated, message 602 in combination with identification confidence score 604 may also alert an agent 124 of the possibility of fraud. Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions. Further, the agent 124 may be instructed to keep talking with the caller to build the voice prints for storage in the fraudulent database. The agent 124 may ask for verifying metadata, reverting back to asking questions such as address, mother's maiden name, and others, in an effort to determine whether the caller is actually fraudulent. Additional guidance may also be provided to an agent, such as transferring the call to a supervisor or a company's fraud department.”  Here, Zeppenfeld discloses outputting response information indicative that that the entity has not been authenticated (“Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions.”)  This response information is in a second output mode different from the first output mode, because the user is receiving multi-modality output (audio from the calling entity, as well as video on the user’s screen), and the display turns red to indicate an unauthenticated entity calling in.  Furthermore, this information is “from” the entity, because ultimately the notifications on the user’s display, including the red score and message are determined from the calling entity’s voice (which is part of the entity’s response information), as shown in Zeppenfeld [0018]:  “Biometric analysis cloud 116 may also perform voice print matching to determine whether a caller is authorized or unauthorized.”  Thus, the calling entity’s voice response is represented in two modalities, and the video aspect of the modality changes and changes to a second output mode when the calling entity is not authenticated.  This is similar to Instant Specification [0047] which also discloses changing the appearance of a display screen (“output control unit 55 is capable of mixing a noise such as a stripe pattern to the display screen”)).
Plumb and Zeppenfeld are analogous art because they are both in the field of endeavor of secure communications with authentication.
It would have been obvious before the effective filing date to combine the agent authentication of Plumb, with the notification about an unauthenticated entity of Zeppenfeld.  One of ordinary skill in the art would be motivated to do so in order to notify the user that the entity they are communicating with may not be a trustworthy source, therefore enhancing the user experience by allowing the user to determine the extent and scope of the conversation based on the failed security check(s): (Zeppenfeld, [0052]:  “Although not illustrated, message 602 in combination with identification confidence score 604 may also alert an agent 124 of the possibility of fraud. Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions.”)

As per Claim 14, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 1.   Plumb teaches wherein the processor is further configured to select an artificial intelligence which is to be a target of the identification from among a plurality of artificial intelligences, based on a manipulation of the user or another artificial intelligence, and to perform the authentication process to authenticate the selected artificial intelligence.  (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0126-0127]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bots 121-124 already have an authentication token associated with the specific user. If the secondary bots 121-124 do not already have an authentication token associated with the user, the bot 108, 308, retrieves the trout URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  Based on these secondary bots, Plumb discloses selecting an artificial intelligence which is to be a target of the identification from among a plurality of artificial intelligences, based on a manipulation of the user or another artificial intelligence [0135-0137]:  “The bot provisioning service 110 is configured to match the received intent to a category. The bot provisioning service 110 queries the account database 115 in order to establish whether any of the secondary bots 121-124 match the intent content. If the query establishes that one or more secondary bots match the intent, the bot provisioning service 110 retrieves the contact data of the matching secondary bots 121-124 and forwards them to the bot 108 (step 604). Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 for presentation on the user display. By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  Here, Plumb discloses selecting an artificial intelligence (“bot”).  This is selected by a “bot provisioning service”, which is based on a manipulation of another artificial intelligence, a “listening bot”, as shown in Plumb [0051]: “A first bot 108, a so called ‘listening bot’, is accessed directly by a user at the user terminal. In some embodiments, the listening bot can select other bots from the bot provisioning service.”)

As per Claim 16, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises identifying the artificial intelligence based on the basis of a name of the artificial intelligence and an attribute of the artificial intelligence. (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb further discloses in [0177]: “The access component holds an association between the agent data and a network address of an agent. E.g. a list of bot names and the network addresses at which they are each stored.”  Here, Plumb discloses identifying the artificial intelligence based on the basis of a name of the artificial intelligence (“bot name”) and an attribute of the artificial intelligence (“network address”)).

As per Claim 17, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises identifying the artificial intelligence based on a type of the artificial intelligence and a learning history (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0126-0127]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bots 121-124 already have an authentication token associated with the specific user. If the secondary bots 121-124 do not already have an authentication token associated with the user, the bot 108, 308, retrieves the trout URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  Based on these secondary bots, Plumb discloses identifying the artificial intelligence based on a type of the artificial intelligence and a learning history in [0135-0137]:  “The bot provisioning service 110 is configured to match the received intent to a category. The bot provisioning service 110 queries the account database 115 in order to establish whether any of the secondary bots 121-124 match the intent content. If the query establishes that one or more secondary bots match the intent, the bot provisioning service 110 retrieves the contact data of the matching secondary bots 121-124 and forwards them to the bot 108 (step 604). Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 for presentation on the user display. By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  Here, Plumb discloses a type of artificial intelligence (“bot”).  These bots are created based on a learning history, for example a hotel booking bot that has trained on hotel booking transactions (“bots associated with booking services”)).

 As per Claim 18, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises identifying the artificial intelligence based on learning data and a learning algorithm which is used for learning by the artificial intelligence, a developer of the artificial intelligence, a version of the artificial intelligence or an artificial intelligence platform on which the artificial intelligence is based (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0126-0127]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bots 121-124 already have an authentication token associated with the specific user. If the secondary bots 121-124 do not already have an authentication token associated with the user, the bot 108, 308, retrieves the trout URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  Based on these secondary bots, Plumb discloses identifying the artificial intelligence based on a type of the artificial intelligence and a learning history in [0135-0137]:  “The bot provisioning service 110 is configured to match the received intent to a category. The bot provisioning service 110 queries the account database 115 in order to establish whether any of the secondary bots 121-124 match the intent content. If the query establishes that one or more secondary bots match the intent, the bot provisioning service 110 retrieves the contact data of the matching secondary bots 121-124 and forwards them to the bot 108 (step 604). Once the relevant contact data has been received by the bot 108, it is transmitted, in step 606, to the user terminal 106 for presentation on the user display. By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  Here, Plumb discloses identifying an artificial intelligence (“bot”) that is “associated with booking services”.  In order for a bot to be “associated with booking services” it must have learned based on learning data (past booking transactions), via a learning algorithm (any training algorithm known in the art)).

As per Claim 19, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 16.  Plumb teaches wherein the memory is further configured to: store a name and attributes of the artificial intelligence as specific information which is used as authentication information in the authentication process and wherein performing the authentication process to authenticate the artificial intelligence further comprises determining whether the artificial intelligence matches with the authentication information of the artificial intelligence which is stored in the memory and was authenticated in the past  (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.   Plumb, Para [0177] discloses:  “The access component holds an association between the agent data and a network address of an agent, e.g. a list of bot names and the network addresses at which they are each stored.”  Here, Plumb discloses that a name of the artificial intelligence (“bot name”) is stored.  
Plumb, Para [0115-0116], discloses:  “This message may be forwarded via instant messaging service to the agent or bot. Once the message is received at the agent or bot, it is examined, in step 510, whether the agent already has an authentication token for the user. This may be the case if, for example, the user has already used the agent or bot earlier in the communication session. If the agent already has an authentication token for the user, then the agent or bot may connect to the back end without any further authentication steps (step 512). The user's message is forwarded to the backend and the user request is actioned accordingly.”  Here, Plumb discloses that an attribute of the artificial intelligence (“authentication token”) is reused (“whether the agent already has an authentication token”). For this to be the case, the authentication token must be stored by the memory since it was first created “earlier in the communication session”.  Thus, Plumb also discloses determining whether the artificial intelligence matches with the authentication information of the artificial intelligence which is stored in the memory and was authenticated in the past.)

As per Claim 23, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as a display (Plumb, Para [0056], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as a display (“synthetic video”)).
However, Plumb does not teach wherein an output mode of the output display differs between the first output mode and the second output mode.
Zeppenfeld teaches wherein an output mode of the output display differs between the first output mode and the second output mode. (Zeppenfeld, Para [0052], discloses:  “With the passage of additional time, FIG. 6C illustrates an even higher authorized voice score 608, 612. The data score 610, however, remains at thirty-seven as illustrated, but having complete voice recognition will result in a message 602 indicating the caller has been authorized for all transactions. Again, these transactions may be listed for an agent 124, including an account balance inquiry, address change, and rush mailing a replacement debit or credit card. Although not illustrated, message 602 in combination with identification confidence score 604 may also alert an agent 124 of the possibility of fraud. Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions. Further, the agent 124 may be instructed to keep talking with the caller to build the voice prints for storage in the fraudulent database. The agent 124 may ask for verifying metadata, reverting back to asking questions such as address, mother's maiden name, and others, in an effort to determine whether the caller is actually fraudulent. Additional guidance may also be provided to an agent, such as transferring the call to a supervisor or a company's fraud department.”  Here, Zeppenfeld discloses outputting response information indicative that that the entity has not been authenticated (“Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions.”)  This response information is in a second output mode different from the first output mode, because the user is receiving multi-modality output (audio from the calling entity, as well as video on the user’s screen), and the display turns red to indicate an unauthenticated entity calling in.  Furthermore, this information is “from” the entity, because ultimately the notifications on the user’s display, including the red score and message are built from the calling entity’s voice profile, as shown in Zeppenfeld [0018]:  “Biometric analysis cloud 116 may also perform voice print matching to determine whether a caller is authorized or unauthorized.”  Thus, the calling entity’s voice is represented in two modalities, and the video aspect of the modality changes and becomes a second output mode when the calling entity is not authenticated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plumb and Zeppenfeld for at least the reasons recited in Claim 13.

As per Claim 25, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 19.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as a display (Plumb, Para [0056], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as a display (“synthetic video”)).
However, Plumb does not teach wherein an output mode of the output display differs between the first output mode and the second output mode.
Zeppenfeld teaches wherein an output mode of the output display differs between the first output mode and the second output mode. (Zeppenfeld, Para [0052], discloses:  “With the passage of additional time, FIG. 6C illustrates an even higher authorized voice score 608, 612. The data score 610, however, remains at thirty-seven as illustrated, but having complete voice recognition will result in a message 602 indicating the caller has been authorized for all transactions. Again, these transactions may be listed for an agent 124, including an account balance inquiry, address change, and rush mailing a replacement debit or credit card. Although not illustrated, message 602 in combination with identification confidence score 604 may also alert an agent 124 of the possibility of fraud. Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions. Further, the agent 124 may be instructed to keep talking with the caller to build the voice prints for storage in the fraudulent database. The agent 124 may ask for verifying metadata, reverting back to asking questions such as address, mother's maiden name, and others, in an effort to determine whether the caller is actually fraudulent. Additional guidance may also be provided to an agent, such as transferring the call to a supervisor or a company's fraud department.”  Here, Zeppenfeld discloses outputting response information indicative that that the entity has not been authenticated (“Identification confidence score 604 may turn red, and message 602 may indicate the caller should not be allowed to conduct any transactions.”)  This response information is in a second output mode different from the first output mode, because the user is receiving multi-modality output (audio from the calling entity, as well as video on the user’s screen), and the display turns red to indicate an unauthenticated entity calling in.  Furthermore, this information is “from” the entity, because ultimately the notifications on the user’s display, including the red score and message are built from the calling entity’s voice profile, as shown in Zeppenfeld [0018]:  “Biometric analysis cloud 116 may also perform voice print matching to determine whether a caller is authorized or unauthorized.”  Thus, the calling entity’s voice is represented in two modalities, and the video aspect of the modality changes and becomes a second output mode when the calling entity is not authenticated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plumb and Zeppenfeld for at least the reasons recited in Claim 13.

As per Claim 26, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13.  Plumb teaches wherein performing the authentication process comprises, when an artificial intelligence installed in the information processing apparatus communicates with another artificial intelligence, performing the authentication with respect to said artificial intelligence.  (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0126-0127]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bots 121-124 already have an authentication token associated with the specific user. If the secondary bots 121-124 do not already have an authentication token associated with the user, the bot 108, 308, retrieves the trout URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.” Here, the installed AI (“listening bot”) communicates with the secondary AI, as shown by Plumb in [0050]: “The bot is also connected to a bot provisioning service 110. The bot provisioning service 110 may also be connected to the network 102. A first bot, a so called ‘listening bot’ 108 is accessed directly by a user at the user terminal. In some embodiments, the listening bot can select other bots from the bot provisioning service. A selected bot may be connected directly to a user terminal or to the listening bot. The bot provisioning service may take part in establishing such connections.”  Here, it is disclosed that the selected bot may be connected to the listening bot.)

As per Claim 27, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13. Plumb teaches wherein performing the authentication process to authenticate the artificial intelligence further comprises determining a possibility that the artificial intelligence matches with an artificial intelligence which is assumed to be a communication target, based on communication content with the artificial intelligence, wherein the processor outputs notification of the possibility that the artificial intelligence matches with the artificial intelligence which is assumed to be a communication target.  (Plumb, [0072], discloses:  “In embodiments, there are one or two conditions for a bot to have access to a communication event (a session such as an instant message (IM) conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot (to check it is not a malicious party masquerading as a legitimate provider). Permission on the other hand refers to whether a user (or the users) have chosen to allow bot to access their communication event. For a bot 308 to have access to a communication event between several user devices, the bot 308 must meet the authentication condition of at least one of the user devices participating in the communication event.”  Here, Plumb discloses performing an authentication process to authenticate an artificial intelligence.  Plumb also discloses that this applies to “secondary bots” in [0126-0127]:  “If secondary bots 121-124 require access to the back end, as was described with reference to FIG. 1, then it is the first bot which manages the authentication of these secondary bots 121-124 using an authentication method analogous to the method described above. The agent first accesses the personal data platform 117, 317, to examine whether the secondary bots 121-124 already have an authentication token associated with the specific user. If the secondary bots 121-124 do not already have an authentication token associated with the user, the bot 108, 308, retrieves the trout URL associated with the user that has been stored at the agent database comprised in the personal data platform 117, 317.”  This is determined based on communication content with the artificial intelligence, as the ”listening bot” determines the intent by monitoring a communication event, as shown in Plumb [0137]: “By way of example, if the content of the intent relates to booking a hotel, the bot provisioning service may retrieve bots associated with booking services or bots associated with a specific hotel. The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”  This also shows that notification of the selected bot is output to the user (“The bot 108 may then forward the contact data of these matching bots, such as by means of a swiftcard.”)  Plumb [0138-0139] also discloses notifiying the user of matching bots: “In some embodiments, the bot 108 may further be configured to extract context data from the user terminal and supply the context data to the selected bot to implement the action. In the context of the hotel booking example this may involve, once the user has selected the bot of preference, retrieving the user's credit card details in order for the booking by the secondary bot to take place without the need for the user to enter any additional information.  In some embodiments, the bot 108 may further be configured to obtain information from the secondary bot and provide said information to the user terminal. In the context of the hotel booking example this may involve obtaining price quotes from the selected bots and presenting the quotes directly to the user.”)

As per Claim 30, Claim 30 is a method claim corresponding to apparatus Claim 13.  Claim 30 is rejected for the same reasons as Claim 13.  

As per Claim 31, Claim 31 is a non-transitory computer-readable storage medium claim corresponding to apparatus Claim 13.  The difference is that it recites a non-transitory computer-readable storage medium.  Plumb, Para [0212], discloses:  “The instructions may be provided by the computer-readable medium to the user terminals through a variety of different configurations.”  Claim 31 is rejected for the same reasons as Claim 13.

As per Claim 32, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13 as well as performing the authentication process to authenticate the artificial intelligence.  Plumb teaches wherein: performing the authentication process to authenticate the artificial intelligence comprises 
performing an authentication process to authenticate an identity of the artificial intelligence (Plumb, [0072], discloses:  “In embodiments there are one or two conditions for a bot to have access to a communication event (a session such as an IM conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot to check it is not a malicious party masquerading as a legitimate provider.)
identifying the artificial intelligence as the authenticated artificial intelligence comprises identifying the artificial intelligence as the authenticated artificial intelligence whose identity has been authenticated, in the case in which the authentication of the identity of the artificial intelligence is successful  (Plumb, [0072], discloses:  “In embodiments there are one or two conditions for a bot to have access to a communication event (a session such as an IM conversation or VoIP call): authentication and/or permission. Authentication refers to verifying the identity of the bot to check it is not a malicious party masquerading as a legitimate provider.)
However, Plumb does not teach identifying the artificial intelligence not as the authenticated artificial intelligence comprises identifying the artificial intelligence as the artificial intelligence whose identity has not been authenticated, in the case in which the authentication of the identity of the artificial intelligence is not successful.
Zeppenfeld teaches identifying the [artificial intelligence] entity not as the authenticated [artificial intelligence] entity comprises identifying the [artificial intelligence] entity as the [artificial intelligence] entity whose identity has not been authenticated, in the case in which the authentication of the identity of the [artificial intelligence] entity is not successful. (Recall above that Plumb discloses authenticating and identifying an artificial intelligence. Zeppenfeld, Para [0048], discloses:  “Fraud score 606 may indicate a likelihood that the caller is unauthorized, such as when a user incorrectly answers identification questions, calls at an unusual time, calls from an unidentified phone number, or has a voice matching characteristics of unauthorized callers. The presence of fraud may turn the identification confidence score 604 to red and an appropriate message 602 may be displayed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plumb and Zeppenfeld for at least the reasons recited in Claim 13.

As per Claim 33, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13 as well as authenticated artificial intelligence.  Zeppenfeld teaches wherein, in the second output mode, noise is mixed into the response information to thereby notify the user that the [artificial intelligence] entity has been identified not as the authenticated [artificial intelligence] entity. (Recall above that Plumb discloses authenticating and identifying an artificial intelligence. Zeppenfeld, Para [0048], discloses:  “Fraud score 606 may indicate a likelihood that the caller is unauthorized, such as when a user incorrectly answers identification questions, calls at an unusual time, calls from an unidentified phone number, or has a voice matching characteristics of unauthorized callers. The presence of fraud may turn the identification confidence score 604 to red and an appropriate message 602 may be displayed.”  Here, Zeppenfeld discloses noise (“red and an appropriate message”) when the entity is not authenticated.  This noise is mixed into the display that is shown to the operator.  The color (“red”) or additional text (“appropriate message”) is similar to an example of “noise” given in the Specification [0047]:  “In addition, in a case of performing communication between the user and the artificial intelligence by the display screen, the output control unit 55 is capable of mixing a noise such as a stripe pattern to the display screen.”.  Here, a change of color or addition of text is “noise” which changes the appearance of the display, like how a “stripe pattern” changes the appearance of the display.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plumb and Zeppenfeld for at least the reasons recited in Claim 13.

As per Claim 34, Claim 34 is a method claim corresponding to apparatus Claim 32.  Claim 34 is rejected for the same reasons as Claim 32.  

As per Claim 35, Claim 35 is a method claim corresponding to apparatus Claim 33.  Claim 35 is rejected for the same reasons as Claim 33.  

As per Claim 36, Claim 36 is a non-transitory computer-readable storage medium claim corresponding to apparatus Claim 32.  Claim 36 is rejected for the same reasons as Claim 32.  

As per Claim 37, Claim 37 is a non-transitory computer-readable storage medium claim corresponding to apparatus Claim 33.  Claim 37 is rejected for the same reasons as Claim 33.  

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Plumb in view of Zeppenfeld, further in view of Kang (US 2011/0115877 A1).
As per Claim 22, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 13.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as sound (Plumb, Para [0056], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as sound (“synthetic speech”)).
However, Plumb does not teach wherein an output mode of the output sound differs between the first output mode and the second output mode
Kang teaches wherein an output mode of the output sound differs between the first output mode and the second output mode (Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses changing an output mode of the output sound (“different sounds”) differs between the first output mode and the second output mode (“authenticated users…different from…unauthenticated users”).
Kang and the combination of Plumb and Zeppenfeld are analogous art because they are in the field of endeavor of electronic communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the agent selection and authentication of Plumb and Zeppenfeld, with the authentication-specific attributes of Kang. The modification would have been obvious because one of ordinary skill in the art would be motivated to alert the user to not allow access to sensitive information or applications to a potentially unsafe entity (Plumb [0073]: “to check it is not a malicious party masquerading as a legitimate provider.” and Kang [0093]:  “the access to the video communication apparatus 10 is disallowed”).

As per Claim 24, the combination of Plumb and Zeppenfeld teaches the information processing apparatus according to claim 19.   Plumb teaches wherein outputting the response information comprises outputting the response information from the artificial intelligence as sound (Plumb, Para [0056], discloses:  “The bot 108 not only appears as another user within the architecture of the communication system 100, it is also programmed to simulate certain human behaviours. In particular, the bot 108 is able to interpret the speech in a user's call audio or in an instant message and respond to it in an intelligent manner. The bot 108 may formulate its responses as synthetic speech that is transmitted back to the user as call audio and played out to them in audible form by their client 107 just as a real user's call audio would be. The bot 108 may also generate synthetic video, in the form of an “avatar”, which simulates human visual actions to accompany the synthetic speech. The bot 108 may also formulate its responses as text that is transmitted back to the user as an instant message. These are transmitted and displayed as call video or instant messages at the user device 106, in the same way that a real user's video would be.” Here, Plumb discloses response information as sound (“synthetic speech”)).
However, Plumb does not teach wherein an output mode of the output sound differs between the first output mode and the second output mode
Kang teaches wherein an output mode of the output sound differs between the first output mode and the second output mode (Kang, Para [0090], discloses:  “Meanwhile, since the display method shown in FIG. 7 is just one example of the present invention, the present invention is not limited thereto. Accordingly, the user authentication method according to the present invention can adopt various methods to independently display the detected face regions 311, 321, 331, 341, and 351 in accordance with the user authentication result in addition to the example shown in FIG. 7. For example, different colors, different sizes, different symbols, different highlights, different sounds, different texts, or any combination thereof, etc. may be used to visually indicate the face regions of the authenticated users different from the face regions of the unauthenticated users on the screen 400.”  Here, Kang discloses changing an output mode of the output sound (“different sounds”) differs between the first output mode and the second output mode (“authenticated users…different from…unauthenticated users”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with Plumb and Zeppenfeld for at least the reasons recited in Claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campion et al. (US 2011/0211572 A1), Para [0040], discloses an authentication process for a caller in a one-to-one interaction, where the user may still take the call, even if the caller is unauthenticated.
Chari et al. (US 2018/0205726 A1), Para [0058] and [0071-0072], discloses voice authentication for a caller, wherein results are returned to the agent indicating whether or not the communication is likely to be fraudulent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126      

/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145